DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-3 and 5-11 were pending and were previously rejected. Claims 1, 8, and 9 were amended. Claims 1-3 and 5-11 remain pending and are examined in this office action. 

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/08/2021 has been entered.

Response to Arguments
35 USC § 112(b):
Applicant’s arguments with respect to the previous § 112(b) rejection of claim 8 (pg. 5 of remarks filed 10/08/2021) have been fully considered and they are persuasive. 
Applicant has amended claim 8 to remove the term “storage unit” and replace it with “shuttle bus passenger identification terminal”, and the examiner has withdrawn the previous § 112(b) rejection.
35 USC § 101:
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-3 and 5-11 (pgs. 5-8 of remarks filed 10/08/2021) have been fully considered but they are not persuasive. 
Applicant first appears to argue that the examiner’s determination that claim 1 fall within the category of a machine in Step 1, but then is directed to a mental process is Step 2A, “makes little sense” (pg. 6 of remarks filed 10/08/2021). The arguments are not only unpersuasive because they contain no reasoning as to why the claims are eligible under § 101, but the examiner also reminds applicant that as per the first paragraph of MPEP 2106.04, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. Diamond v. Diehr, 450 U.S. 175, 185, 209 USPQ 1, 7 (1981). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013)); Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978); Gottschalk v. Benson, 409 U.S. 63, 67-68, 175 USPQ 673, 675 (1972). See also Bilski v. Kappos, 561 U.S. 593, 601, 95 USPQ2d 1001, 1005-06 (2010) ("The Court’s precedents provide three specific exceptions to § 101's broad patent-eligibility principles: ‘laws of nature, physical phenomena, and abstract ideas’") (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)).” 
Applicant also argues, regarding claims 8 and 9, that the claims are not directed to mental processes because they include additional limitations which cannot be performed in the human Alice/Mayo test, which determines whether a claim is directed to a judicial exception. See MPEP 2106.04 section (II). In the previous (and current) rejection, the examiner determined that the claims recite limitations that under the broadest reasonable interpretation, are capable of reasonably being performed in the human mind with or without the aid of basic tools such as pen and paper (i.e. mental processes). Therefore, under Step 2A Prong One, the examiner determined that the claim recites an abstract idea. Thus, the examiner then analyzed the claims under Step 2A Prong Two to determine whether the additional elements integrated the abstract idea into a practical application. However, applicant’s argued limitations (i.e. transmit a boarding pass generation request to a server of claim 8, and receiving a boarding code by a shuttle bus passenger identification terminal of claim 9) amount to nothing more than the use of a computer in its ordinary capacity, e.g. receiving or transmitting data, and is indicative that the claims recite mere instructions to apply the abstract idea (i.e. “apply it”) using a generic computer/computers. See MPEP 2106.05(f), showing “Use of a computer or other machinery in its ordinary capacity e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” Though applicant acknowledges that Step 2A is a two prong inquiry, applicant appears to ignore Step 2A Prong One (where the examiner has identified limitations which fall under the abstract idea grouping of “mental processes”) and instead allege that inclusion of such generic computer elements/activities (i.e. additional elements for receiving or transmitting data) in the claim render it eligible under Step 2A Prong One, which is not the case as discussed above. Instead, these additional elements are considered under Step 2A Prong Two, and, as discussed above and in further detail below, such additional elements do not integrate the judicial exception into a practical application. Therefore the examiner maintains that the claims recite an abstract idea under Step 2A Prong One, and are directed to an abstract idea under the Step 2A inquiry as a whole as further discussed below. 
Applicant provides further remarks with respect Step 2A Prong Two, and argues that the claims as a whole integrate any abstract idea into a practical application because the claims provide an improve over existing systems (pg. 7 of remarks). In particular, applicant appears to argue that the improvement is that the boarding permission of a passenger can be determined without storing passenger information locally on the shuttle bus identification terminal and without synchronizing with a server that may store the passenger information (citing applicant’s spec. at pg. 5), which can resolve issues that arise when communication failures occur during the operation of a shuttle bus, and in addition, issues of privacy and security leaks can be resolved because passenger information is not stored on the shuttle bus identification terminal. However, the examiner respectfully disagrees. First, applicant has not identified any particular claims beyond stating that a storage unit does not store passenger information, which does not amount to a technological improvement. Furthermore, the fact that the system is able to determine boarding permission of a passenger without the use of or storage of shuttle bus passenger information does not solve any technological problem or provide any technological improvement. Subway and bus tickets have been able to be purchased and shown as way to board public transit vehicles for many decades without requiring the provision or storage of passenger information/identification information. Regardless of whether the determination of boarding permission is performed by a person or a computer, merely comparing vehicle information in a boarding code with stored vehicle information to determine boarding permission, without requiring storage of passenger information or synchronization of a server, does not provide anything that amounts to a technological improvement or technological solution to a technological problem. 
Applicant similarly argues with respect to Step 2B that the claims amount to significantly more, because the claimed limitation “wherein the storage unit does not store shuttle bus passenger information or is not synchronized with a server that stores shuttle bus passenger information” amounts to an improvement in technology (pg. 8 of remarks). However, the examiner respectfully disagrees that the claims recite any improvement in technology for the same reasons discussed in the preceding paragraph in detail. As mentioned above, comparing vehicle information in a received boarding code with stored vehicle information does not amount to a technological improvement, and stating what the system does not do (i.e. that the storage unit does not store passenger information/is not synchronized with a server) would not indicate any technological improvement. Instead, the claimed limitation simply requires using generic 
Furthermore, as mentioned above the claims recite mere instructions to apply the abstract idea (e.g. determining boarding permission of a passenger) on generic computers (i.e. a shuttle bus passenger identification terminal comprising a communication unit, a storage unit, and a processing unit, and a user terminal of claim 1; the user terminal, the shuttle bus passenger identification terminal, and server of claim 8; and a user terminal, and storage unit of claim 9), and the claims utilize a number of generic computers operating in their ordinary capacity to receive data (a communication unit/shuttle bus passenger identification terminal which receives a boarding code of claims 1 and 8; a user terminal which receives a boarding code from the server of claim 8; the server which receives the boarding pass generation request and boarding/deboarding information of claim 8), store data (a storage unit which stores vehicle information of claims 1 and 9), and transmit data (a user terminal which transmits a boarding pass generation request and transmits the boarding code to a shuttle bus passenger identification terminal of claim 8; the shuttle bus passenger identification terminal which transmits boarding/deboarding information to the server with the vehicle information of claim 8). As mentioned above, use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea also does not integrate a judicial exception into a practical application or provide significantly more. 
Therefore, the examiner maintains that claims 1-3 and 5-11 are ineligible under § 101. Please see the updated § 101 rejection of claims 1-3 and 5-11 below. 
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-3 and 5-11 (pgs. 8-10 of remarks filed 10/8/2021) have been considered but they are moot as they do not apply to the current grounds of rejection applied below in response to applicant’s amendments. Please see the updated § 103 rejections of claims 1-3 and 5-11 below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
(Step 1) Claims 1-3 and 5-7 recite “A shuttle bus passenger identification terminal…” which is a machine and falls within one of the four statutory categories of invention under Step 1. Claim 8 recites “A shuttle bus management system…” (comprising a user terminal, a shuttle bus passenger identification terminal, and a server) which is a machine and falls within one of the four statutory categories of invention under Step 1. Claims 9-11 recite a shuttle bus passenger identification method, which is a process and falls within one of the four statutory categories of invention under Step 1. Therefore the claims pass Step 1. However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for Diamond v. Diehr, 450 U.S. 175, 185, 209 USPQ 1, 7 (1981). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013)); Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978); Gottschalk v. Benson, 409 U.S. 63, 67-68, 175 USPQ 673, 675 (1972).” See MPEP § 2106.04. 
(Step 2A Prong One) Independent claims 1, 8, and 9 contains limitations for: receiving a boarding code from a user, storing vehicle information, and determining boarding permission of a passenger by comparing vehicle information in the received boarding code with the stored vehicle information. Claim 8 also describes receiving and managing boarding/deboarding information. Claims 8 and 9 also recite limitations wherein the vehicle information used to determine the boarding permission is a route code or a unique vehicle code of the corresponding vehicle. These limitations of independent claims 1, 8 and 9 above are determined to recite an abstract idea for the reasons discussed in the continued Step 2A Prong One analysis below.
(Step 2A Prong One – Continued) The limitations of claims 1, 8 and 9 discussed above, for determining boarding permission of a passenger by comparing received vehicle information in a received boarding code with stored vehicle information, are all limitations that, under the broadest reasonable interpretation, "can be performed in the human mind, or by a human using a pen and paper" (but for the recitation of generic computer components in the claims). The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Examples of mental processes include observations, evaluations, judgments, and opinions. See MPEP 2106.04(a)(2)(III). If a 
(Step 2A Prong Two) The claims do not recite any additional elements that integrate the abstract idea into a practical application because the claims recite mere instructions to apply the abstract idea recited in the identified limitations of claims 1, 8, and 9 above (i.e. “apply it”) on generic computers (i.e. a shuttle bus passenger identification terminal comprising a communication unit, a storage unit, and a processing unit, and a user terminal of claim 1; the user terminal, the shuttle bus passenger identification terminal, and server of claim 8; and a user terminal, and shuttle bus passenger identification terminal of claim 9). The claims utilize a number of generic computers operating in their ordinary capacity to receive data (a communication unit/shuttle bus passenger identification terminal which receives a boarding code of claims 1 and 8; a user terminal which receives a boarding code from the server of claim 8; the server which receives the boarding pass generation request and boarding/deboarding information of claim 8), store data (a storage unit which stores vehicle information of claims 1 and 9), and transmit data (a user terminal which transmits a boarding pass generation request and transmits the boarding code to a shuttle bus passenger identification terminal of claim 8; the shuttle bus e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” Additionally, while claims 1, 8, and 9 recite that the “storage unit” (claims 1 and 9) or “shuttle bus passenger identification terminal” does not store shuttle bus passenger information and is not synchronized with a server that stores shuttle bus passenger information, these limitations do not add anything that would integrate the abstract idea into a practical application as they merely recite functions which these elements do not perform. Therefore these limitations would not indicate any type of improvement to any technology or technical field or an improvement to the functioning of any computer itself, or any other considerations that would indicate integration of the abstract idea into a practical application as described in MPEP 2106.04(d)(I). Claim 8 also recites the server encrypting vehicle information before it is transmitted. However, the claims have not invented a specific new or improved encryption technique, but merely invoke a widely used computer activity (i.e. encryption, which one of ordinary skill in the art would know is able to be performed by any general purpose computer) in conjunction with the performance of the abstract idea, which at best links the use of the judicial 
(Step 2B) As described above, the claims recite mere instructions to apply the abstract idea (e.g. determining boarding permission of a passenger) on generic computers (i.e. a shuttle bus passenger identification terminal comprising a communication unit, a storage unit, and a processing unit, and a user terminal of claim 1; the user terminal, the shuttle bus passenger identification terminal, and server of claim 8; and a user terminal, shuttle bus passenger identification terminal, and storage unit of claim 9). The use of various generic computer(s)/computer elements (i.e. shuttle bus passenger identification terminal,  user terminal, server, storage unit, communication unit) in the claims to perform generic computer activities (e.g. receive, store, and transmit data) amounts to nothing more than the of a computer or other machinery in its ordinary capacity (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea and does not provide significantly more. Additionally, while claims 1, 8, and 9 recite that the “storage unit” (claims 1 and 9) or “shuttle bus passenger identification terminal” does not store shuttle bus passenger information and is not synchronized with a server that stores shuttle bus passenger information, these limitations do not add anything that would add anything significant to the claims as they merely recite functions which these elements do not perform. Furthermore, as mentioned above, the encryption described in claim 8 does not describe a specific new or improved encryption technique, but merely invoke a widely used computer activity (i.e. encryption) to link the use of the judicial exception (i.e. abstract idea) to a particular technological environment. 
(Dependent Claims 2-3, 5-7, and 10-11) Dependent claims 2-3 merely recite limitations which further describe the abstract idea (e.g. the vehicle information…is a route code/unique 
Accordingly, claims 1-3 and 5-11 are ineligible under § 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170116547 A1 to Klinger et al. (Klinger).

Claim 1: Klinger discloses: 
A shuttle bus passenger identification terminal (Klinger: ¶ 0070-0078 and Figs. 6-7 showing ticket validation system 94 located on a public transport vehicle, which as per ¶ 0077 can be a bus, tram, or subway train), comprising: 
a communication unit (Klinger: ¶ 0070-0072 showing ticket scanning device or scanner element as part of the system on the public transit vehicle; also ¶ 0078, ¶ 0082 showing communications unit) which receives a boarding code from a user terminal (Klinger: ¶ 0044 showing receiving ticket identification information with vehicle identification information, which as per ¶ 0019, ¶ 0033-0034 is acquired via scanning, on the public transit vehicle, the user’s ticket by wirelessly reading the ticket from a mobile device of the user or scanning a QR code displayed on the user’s mobile device; also see ¶ 0017 
a storage unit (Klinger: Fig. 4 and ¶ 0065-0066 showing first and second data store) which stores vehicle information (Klinger: ¶ 0045, ¶ 0049, ¶ 0066, ¶ 0068, and Fig. 3A/¶ 0057 showing second data store includes vehicle identification and vehicle route information; noting as per ¶ 0077 the vehicles may be busses); and
a processing unit (Klinger: ¶ 0065, ¶ 0070-0073, ¶ 0078-0081, ¶ 0086, and ¶ 0091 showing processor) which determines boarding permission of a passenger by comparing vehicle information in the received boarding code (Klinger: ¶ 0017, ¶ 0019 showing the scanned ticket info includes valid locations for travel/a journey end-point location and journey start-point location, i.e. vehicle information as explained in the examiner’s note below) with the vehicle information stored in the storage unit (Klinger: ¶ 0052-0054, ¶ 0059-0060, ¶ 0062 showing comparing the journey start point/end point information associated with the ticket with the retrieved vehicle information including route information of the vehicle, in order to determine whether the passenger’s ticket is valid for travel aboard the vehicle); and
wherein the storage unit does not store shuttle bus passenger information (Klinger: ¶ 0045-0046, ¶ 0052-0054, ¶ and 0069 showing first data store/data entry contains ticket information such as ticket identification, journey start/end, and route information but does store shuttle bus passenger information; and ¶ 0045, ¶ 0049, ¶ 0052-0055, ¶ 0057  and Fig. 3A showing second data store and second data entry that does not include 

Examiner’s Note: Applicant’s specification specifies that a route code may read on the “vehicle information” (see at least ¶ 0014-0015, ¶ 0047-0048, ¶ 0055 of the applicant’s specification as in Patent Application Publication US 20200311843 A1) and therefore both the scanned route information from the passenger’s ticket and the retrieved route code information regarding the vehicle as disclosed by Klinger, may read on types of “vehicle information.”

Claim 9: Klinger discloses: 
A shuttle bus passenger identification method (Klinger: ¶ 0070-0078 and Figs. 6-7 showing ticket validation system including ticketing systems and located on a public transport vehicle, which as per ¶ 0077 can be a bus, tram, or subway train), comprising: 
receiving a boarding code from a user terminal by a shuttle bus passenger identification terminal (Klinger: ¶ 0044 showing receiving ticket identification information with vehicle identification information, which as per ¶ 0019, ¶ 0033-0034 is acquired via scanning, on the public transit vehicle, the user’s ticket by wirelessly reading the ticket from a mobile device of the user or scanning a QR code displayed on the user’s mobile device; also see ¶ 0017 showing “the ticket information acquired by scanning the ticket may include a 
determining, by the shuttle bus passenger identification terminal (Klinger: ¶ 0065, ¶ 0070-0073, ¶ 0078-0081, ¶ 0086, and ¶ 0091 showing processor of the ticketing validation system), boarding permission of a passenger by comparing vehicle information in the received boarding code (Klinger: ¶ 0017, ¶ 0019 showing the scanned ticket info includes valid locations for travel/a journey end-point location and journey start-point location, i.e. vehicle information as explained in the examiner’s note below) with vehicle information stored in a storage unit (Klinger: ¶ 0052-0054, ¶ 0059-0060, ¶ 0062 showing comparing the journey start point/end point information associated with the ticket with the retrieved vehicle information including route information of the vehicle, in order to determine whether the passenger’s ticket is valid for travel aboard the vehicle), 
wherein the vehicle information for determining the boarding permission is a route code or a unique vehicle code of a corresponding vehicle (Klinger: ¶ 0052-0054, ¶ 0059-0060, ¶ 0062 showing, as above, comparing the journey start point/end point information associated with the ticket with the retrieved vehicle information including route information of the vehicle, in order to determine whether the passenger’s ticket is valid for travel aboard the vehicle) and 
wherein the storage unit does not store shuttle bus passenger information (Klinger: ¶ 0045-0046, ¶ 0052-0054, ¶ and 0069 showing first data store/data entry contains ticket information such as ticket identification, journey start/end, and route information but passenger information; and ¶ 0045, ¶ 0049, ¶ 0052-0055, ¶ 0057  and Fig. 3A showing second data store and second data entry that does not include passenger information; also see ¶ 0033 showing ticket stored on the user’s computing device but no mention of storing any shuttle bus passenger information) and is not synchronized with a server that stores shuttle but (bus) passenger information (Klinger: as seen above in ¶ 0045-0046, ¶ 0049, ¶ 0052-0055, ¶ 0057, and ¶ 0069, no “shuttle bus passenger information” is stored and thus the storage unit cannot be synchronized with a server that stores shuttle bus passenger information)

Examiner’s Note: Applicant’s specification specifies that a route code may read on the “vehicle information” (see at least ¶ 0014-0015, ¶ 0047-0048, ¶ 0055 of the applicant’s specification as in Patent Application Publication US 20200311843 A1) and therefore both the scanned route information from the passenger’s ticket and the retrieved route code information regarding the vehicle as disclosed by Klinger, may read on types of “vehicle information.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 7-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170116547 A1 to Klinger et al. (Klinger) in view of US 20170132533 A1 to Darnell et al. (Darnell). 

Claim 2: Klinger discloses claim 1. Klinger further discloses: 
wherein the vehicle information stored in the storage unit is a route code (Klinger: ¶ 0057 and Fig. 3A showing the vehicle information includes route codes for the vehicles; also see ¶ 0047 and ¶ 0051), 
the boarding code is information received by the user terminal from a server (Klinger: ¶ 0069 showing purchase of a ticket by a passenger using a mobile computing application in communication with a ticket purchasing system; as per ¶ 0034 the ticket information is displayed on the user’s mobile device), 

With respect to the limitation: 
and the boarding code includes a passenger code and a route code stored in the server in encrypted form
While Klinger teaches using a passenger’s ticket information as access information including information such as a route upon which the ticket is valid (Klinger: ¶ 0017, ¶ 0019) 

Claim 3: 
wherein the vehicle information stored in the storage unit is a unique vehicle code of a corresponding vehicle (Klinger: ¶ 0057 and Fig. 3A showing vehicle information in table 48 includes train ID, i.e. vehicle code; also see ¶ 0047 and ¶ 0051), 
the boarding code is information received by the user terminal from a server (Klinger: ¶ 0069 showing purchase of a ticket by a passenger using a mobile computing application in communication with a ticket purchasing system; as per ¶ 0034 the ticket information is displayed on the user’s mobile device), 

With respect to the limitation: 
and the boarding code includes a passenger code and a vehicle code stored in the server in encrypted form
While Klinger teaches using a passenger’s ticket information as access information including information such as a route information upon which the ticket is valid (Klinger: ¶ 0017, ¶ 0019) and being displayed as a code (Klinger: ¶ 0019, ¶ 0033-0034), Klinger does not explicitly teach the provided access information/ticket information includes a passenger code and a vehicle code, or that the ticket information is stored in the server in encrypted form. However, Darnell teaches that an access key for entering a vehicle (analogous to the boarding code/ticket information of Klinger, as they are both used to access a vehicle) includes a passenger/user identification, i.e. passenger code and a vehicle code stored in the server in encrypted form (Darnell: ¶ 0100-0101 describing that the virtual key corresponds to a specific vehicle and is encrypted and may include a unique identifier for a vehicle, and a session identifier; also see ¶ 0119 describing that the session identifier may be a unique identifier of the user's smartphone and is included in the encrypted portion of the virtual key). At the time the invention was filed, it 

Claim 7: Klinger discloses claim 1. With respect to the following limitation, to the extent that Klinger does not explicitly teach, Darnell teaches: 
wherein the communication unit transmits boarding/deboarding information after approved boarding of the user terminal to a server together with vehicle information (Darnell: ¶ 0125 describing the vehicle computing device sending a confirmation  to the server after authorizing and executing a command for a user which may be similar to the confirmation message sent from the vehicle to the smartphone; see also ¶ 0124 describing that the confirmation message sent to the smartphone may include some or all of any characteristics of the vehicle; also ¶ 0100 describing that commands include starting a reservation to gain access to a vehicle and ending a reservation when done with a vehicle)


Claim 8: Klinger teaches: 
A shuttle bus management system (Klinger: ¶ 0070-0078 and Figs. 6-7 showing ticket validation system including ticketing systems and located on a public transport vehicle, which as per ¶ 0077 can be a bus, tram, or subway train), comprising:
 the shuttle bus passenger identification terminal (Klinger: ¶ 0070-0078 showing ticket validation system/ticketing system on the bus, i.e. shuttle bus passenger identification terminal, which as per ¶ 0070-0072 includes ticket scanning device or scanner element as part of the ticketing/validation system on the vehicle) which receives the boarding code from the user terminal (Klinger: ¶ 0044 showing receiving ticket identification information with vehicle identification information, which as per ¶ 0019, ¶ 0033-0034 is 
determines boarding permission of a passenger (Klinger: ¶ 0052-0054, ¶ 0059-0060, ¶ 0062 showing determining whether the passenger’s ticket information is valid, i.e. determining boarding permission of the passenger)

With respect to the limitation: 
a user terminal which transmits a boarding pass generation request to a server together with a passenger code, 
receives a boarding code from the server in response to the boarding pass generation request, and 
Klinger teaches that a passenger requests to purchase a ticket for accessing the vehicle, i.e. boarding pass, using a mobile device application (Klinger: ¶ 0069 showing purchase of a ticket by a passenger using a mobile computing application in communication with a ticket purchasing system; as per ¶ 0034 the ticket information is displayed on the user’s mobile device), but Klinger does not explicitly teach that the request includes a passenger code that causes the server to send the boarding code to the user terminal. However, Darnell teaches a user terminal which transmits a boarding pass generation request to a server together with a passenger code, receives a boarding code from the server in response to the boarding pass generation request and transmits the boarding code to a shuttle bus passenger identification terminal (Darnell: see Fig. 12 step 1220 and ¶ 0112 describing the user’s smartphone sending the virtual key to the vehicle computing device). The vehicle access system of Darnell is applicable to the method for validation ticket access for passengers of Klinger as they both share characteristics and capabilities, namely, they are directed to ensuring only permitted users access a vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger vehicle access system of Klinger to include the methods for communicating passenger vehicle access information to a user’s mobile device as taught by Darnell, and one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to ensure access to the correct vehicle (Darnell: ¶ 0101 describing that using an encrypted vehicle ID unique to that vehicle to access a vehicle so that other vehicles are not able to decrypt the access code and grant access to users who do not have access and so users do not access the wrong vehicle). 

Klinger, as modified above, further teaches: 
transmits the boarding code to a shuttle bus passenger identification terminal (Klinger: ¶ 0044 showing server receiving ticket identification information from the passenger’s mobile device, which as per ¶ 0019, ¶ 0033-0034 is acquired via scanning, on the public transit vehicle, the user’s ticket by wirelessly reading the ticket from a mobile device of 
determining boarding permission of a passenger by comparing vehicle information in the received boarding code (Klinger: ¶ 0017, ¶ 0019 showing the scanned ticket info includes valid locations for travel/a journey end-point location and journey start-point location, i.e. vehicle information as explained in the examiner’s note below) with stored vehicle information (Klinger: ¶ 0052-0054, ¶ 0059-0060, ¶ 0062 showing comparing the journey start point/end point information associated with the ticket with the retrieved vehicle information including route information of the vehicle, in order to determine whether the passenger’s ticket is valid for travel aboard the vehicle), 

With respect to the following limitations, Klinger does not explicitly teach, however, Darnell teaches: 
and transmits boarding/deboarding information after approved boarding of the user terminal to the server together with the vehicle information (Darnell: ¶ 0125 describing the vehicle computing device sending a confirmation  to the server after authorizing and executing a command for a user which may be similar to the confirmation message sent from the vehicle to the smartphone; see also ¶ 0124 describing that the confirmation message sent to the smartphone may include some or all of any characteristics of the 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the above elements for transmission of boarding/deboarding information to a server of Darnell in the passenger authorization system of Klinger/Darnell with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in the limitations above. 

With respect to the following limitations, Klinger does not explicitly teach, however, Darnell teaches: 
and the server which receives the boarding pass generation request from the user terminal, encrypts vehicle information of a vehicle that the corresponding passenger will board and transmits it to the user terminal (Darnell: ¶ 0100-0101 describing that the virtual key corresponds to a specific vehicle and is encrypted and may include a unique identifier for a vehicle, and a session identifier; see also ¶ 0111 describing that the server may generate and transmit a virtual key to the user’s smartphone), 
and receives and manages the boarding/deboarding information from the shuttle bus passenger identification terminal (Darnell: ¶ 0125 describing the vehicle computing device sending a confirmation to the server after authorizing and executing a command for a user which may be similar to the confirmation message sent from the vehicle to the smartphone; see also ¶ 0071 describing that the server stores data such as vehicle, user, and reservation records, and the server also permits uses and/or functions to or with the data), 


Klinger, as modified above, further teaches: 
wherein the vehicle information used for the shuttle bus passenger identification terminal to determine the boarding permission is a route code or a unique vehicle code of the corresponding vehicle (Klinger: ¶ 0052-0054, ¶ 0059-0060, ¶ 0062 showing, as above, comparing the journey start point/end point information associated with the ticket with the retrieved vehicle information including route information of the vehicle, in order to determine whether the passenger’s ticket is valid for travel aboard the vehicle); and 
wherein the shuttle bus passenger identification terminal does not store shuttle bus passenger information (Klinger: ¶ 0045-0046, ¶ 0052-0054, ¶ and 0069 showing first data store/data entry contains ticket information such as ticket identification, journey start/end, and route information but does store shuttle bus passenger information; and ¶ 0045, ¶ 0049, ¶ 0052-0055, ¶ 0057  and Fig. 3A showing second data store and second data entry that does not include passenger information; also see ¶ 0033 showing ticket stored on the user’s computing device but no mention of storing any shuttle bus passenger information) and is not synchronized with a server that stores shuttle bus passenger information (Klinger: as seen above in ¶ 0045-0046, ¶ 0049, ¶ 0052-0055, ¶ 0057, and 

Examiner’s Note: Applicant’s specification specifies that a route code may read on the “vehicle information” (see at least ¶ 0014-0015, ¶ 0047-0048, ¶ 0055 of the applicant’s specification as in Patent Application Publication US 20200311843 A1) and therefore both the scanned route information from the passenger’s ticket and the retrieved route code information regarding the vehicle as disclosed by Klinger, may read on types of “vehicle information.”

Claim 11: Klinger discloses claim 9. With respect to the following limitation, to the extent that Klinger does not explicitly teach, Darnell teaches: 
as a result of determining the boarding permission of the passenger, when the passenger is determined to have the boarding permission, transmitting boarding/deboarding information after approved boarding of the user terminal to a server together with vehicle information  (Darnell: ¶ 0125 describing the vehicle computing device sending a confirmation  to the server after authorizing and executing a command for a user which may be similar to the confirmation message sent from the vehicle to the smartphone; see also ¶ 0124 describing that the confirmation message sent to the smartphone may include some or all of any characteristics of the vehicle; see also ¶ 0100 describing that commands include starting a reservation to gain access to a vehicle and ending a reservation when done with a vehicle)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the above elements for transmission of boarding/deboarding information .

Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170116547A1 to Klinger et al. (Klinger) in view of US 20170132533 A1 to Darnell et al. (Darnell), and further in view of US 20190228466 A1 to Kojima et al. (Kojima). 

Claim 5: Klinger discloses claim 1. With respect to the limitation: 
wherein the boarding code is information that is encrypted on a server using an encryption key generated by a one-time encryption key generator
Klinger does not explicitly teach, however, Darnell teaches wherein the boarding code is information that is encrypted on a server using an encryption key (Darnell: ¶ 0100-0101 describing that the virtual key corresponds to a specific vehicle and is encrypted and may include a unique identifier for a vehicle, and a session identifier; see also ¶ 0111 describing that the server may generate and transmit a virtual key to the user’s smartphone; see also ¶ 0132 
Still, while Darnell teaches the boarding code information being encrypted on a server using an encryption key, it is not explicitly a one-time encryption generator, such as an OTP generator (see [0050]-[0051] of the written description). However, Kojima teaches generating a code to unlock a vehicle using a one-time password generator (Kojima: ¶ 0125) describing the management server including a control section; see also ¶ 0127 describing that the control section includes an unlocking code generating section; see also ¶ 0130-0131 describing that the unlocking code generating section generates an unlocking code for a vehicle by generating a one-time password which is then transmitted to the user's portable terminal). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a one-time password generation, as taught by Kojima, in server password generation as taught by the system 

Claim 6: Klinger discloses claim 1. With respect to the limitation: 
wherein the processing unit decrypts the boarding code using a decryption key generated by one-time encryption key generator
Klinger does not explicitly teach, however, Darnell teaches decrypting the boarding code using a decryption key (Darnell: ¶ 0113 describing that the vehicle computing device may decrypt virtual keys using a key such as a unique encryption key that is unique to that vehicle or other shared algorithm). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of a use of a decryption key to decrypt the boarding key information of Darnell in the passenger authorization system of Klinger with a reasonable expectation of success of arriving at the claimed invention, with the motivation in order to ensure access to the correct vehicle (Darnell: ¶ 0101 describing that using an encrypted vehicle ID unique to that vehicle to access a vehicle so that other vehicles are not able to decrypt the access code and grant access to users who do not have access and so users do not access the wrong vehicle). Additionally, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
a one-time encryption generator, such as an OTP generator (see ¶ 0050-0051 of applicant’s specification). However, Kojima teaches generating a code to unlock a vehicle using a one-time password generator (Kojima: ¶ 0125 describing the management server including a control section; see also ¶ 0127 describing that the control section includes an unlocking code generating section; see also ¶ 0130-0131 describing that the unlocking code generating section generates an unlocking code for a vehicle by generating a one-time password which is then transmitted to the user's portable terminal). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a one-time password generation, as taught by Kojima, in server password decryption as taught by the system of Klinger/Darnell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10: Klinger discloses claim 9. With respect to the limitation: 
after receiving the boarding code from the user terminal, decrypting the received boarding code using a decryption key generated by a one-time encryption key generator
Klinger does not explicitly teach, however, Darnell teaches after receiving the virtual key information, i.e. boarding code, decrypting the boarding code using a decryption key (Darnell: ¶ 0113 describing that the vehicle computing device may decrypt virtual keys using a key such as a unique encryption key that is unique to that vehicle or other shared algorithm). At the time the 
Still, while Darnell teaches the boarding code information being decrypted on the vehicle computer using an encryption key that is unique to the vehicle or a shared algorithm with the password generating encryption key, it is not explicitly a one-time encryption generator, such as an OTP generator (see ¶ 0050-0051 of applicant’s specification). However, Kojima teaches generating a code to unlock a vehicle using a one-time password generator (Kojima: ¶ 0125 describing the management server including a control section; see also ¶ 0127 describing that the control section includes an unlocking code generating section; see also ¶ 0130-0131 describing that the unlocking code generating section generates an unlocking code for a vehicle by generating a one-time password which is then transmitted to the user's portable terminal). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a one-time password generation, as taught by Kojima, in server password decryption as taught by 

Conclusion                                                                                                                                                                                                  
The following reference is not relied upon but is cited for applicant’s convenience as being relevant to the claimed invention:
US 20150066604 A1 (previously cited) discusses validation of passenger fare cards locally, when a connection to a server is interrupted or unavailable
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                   

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628